DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s arguments filed on 07/08/2021.
EXAMINER'S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows: 
Please, amend claim 3, line 20, as follows: “set to the photovoltaic panel terminal voltage reference V*pv and the voltage value V*pv(A)”.
Allowable Subject Matter
4. 	Claims 3-7 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 3, Williams (US Pub 2012/0206118) teaches (Fig. 1-16) an apparatus for constant power generation (CPG) control of a photovoltaic system, the apparatus (Fig. 7) comprising: a photovoltaic panel (Fig. 1-2b, use of solar panel strings); a … controller (706, 714) configured to … control a limit output power value Plimit of a photovoltaic panel (714 take in digital version of current I and voltage V from 706 and sets a power limit value), a photovoltaic panel terminal voltage (V from panel DC, received by 706, 712 and 714), and a photovoltaic panel output current (I from panel DC, received by 706, 712 and 714) and output a photovoltaic panel terminal voltage reference (output of 714); a direct current (DC)-voltage controller (712) configured to receive the photovoltaic panel terminal voltage reference (from 714) and the photovoltaic panel terminal voltage (V from panel DC from 706) and output a duty ratio D (output of 712) to cause an error between the values to become zero (para 10, 45); a pulse width modulation (PWM) control signal generator (708) configured to receive the duty ratio D (from 712) and output a PWM signal (output of 708) to control a DC/DC converter (702) connected to the photovoltaic panel (PANEL DC); the DC/DC converter (702) configured to receive the PWM signal (from 708) and perform constant 
However, Shi et al. (US Pub 2021/0098993) teaches (Fig. 1-22 a CPG controller (Fig. 1-6, 202) configured to receive a limit output power value (delta P is sent to 202 using ‘303, 403 or 503’); to use the DC power (Fig. 1-6 and 22, output of DC/DC circuit) as commercial power (national electricity supply, para 3) and output the AC power to an electrical grid (Fig. 1-6, 601 takes GRID parameters for further control, para 142, 147, 149, 151-165). 
However, Huang et al. (CN 105974995) teaches (Fig. 1-10, Pg 6-9 and abstract) teaches wherein a straight line is drawn (Fig. 5, i.e. if were to choose any operating point between ‘a0-b0’ and draw a line to origin ‘0,0’ of the curve Pm) from an operating point (Fig. 5, a0 to b0 are the operating points) of photovoltaic panel to an origin (Fig. 5, initial origin is at ‘0,0’ of the curve) to find an intersection (Fig. 5, i.e. at ‘x1 and/or x2’) with a line Plimit (Fig. 5, corresponding Plimit point ‘Px1 and/or Px2’)  a voltage value of the intersection (Fig. 5, calculated VPV value that is corresponding to ‘Px1 and/or Px2’) is set to a photovoltaic panel terminal voltage reference (VPV) and 
the voltage value (Fig. 5, calculated VPV value that is corresponding to ‘Px1 and/or Px2’) of the intersection is tracked as the photovoltaic panel terminal voltage (VPV), thereby causing the operating point of photovoltaic panel to converge to a constant power point (maximum power point value, abstract).
However, Williams, Shi et al. and Huang et al. fail to teach “wherein the limit output power value Plimit of the photovoltaic panel is compared with the current output power value Ppv of the photovoltaic panel, when the current output power value Ppv is less than (Plimit -s), the MPPT control is performed, and when the current output power value Ppv is greater than {Plimit -s), the CPP voltage is estimated in real time, wherein s represents an output power margin of the CPP”.
Claim 4 is depending from claim 3. 
Regarding claim 5, a search of prior art(s) failed to teach “comparing a limit output power value Plimit of a photovoltaic panel with a current output power value Ppv of the photovoltaic panel; performing maximum power point tracking (MPPT) control according to a result of the comparing or estimating a constant power point (CPP) voltage in real time; drawing a straight line from an operating point of photovoltaic panel to an origin to find an intersection of a line Plimit and setting a voltage value V*pv(A) of the intersection to a photovoltaic panel terminal voltage reference V*pv; and reducing a photovoltaic panel terminal voltage Vpv to follow the voltage value V*pv(A) of the intersection through operation of a direct current (DC)-voltage controller, and calculating and tracking a new 
	Claims 6-7 are depending from claim 5. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-F 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        8/17/2021








	/THIENVU V TRAN/                                                               Supervisory Patent Examiner, Art Unit 2839